Citation Nr: 9914407	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-33 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease with hypertension and atherosclerotic vascular 
disease.  

2.  Entitlement to service connection for rheumatoid 
arthritis.  

3.  Entitlement to service connection for pulmonary 
tuberculosis.  

4.  Entitlement to service connection for residuals of a left 
shoulder injury.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The veteran had active service from October 1966 
to July 1968.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus or link 
between the veteran's current coronary artery disease with 
hypertension and atherosclerotic vascular disease and 
service.

2.  There is no competent medical evidence of a nexus or link 
between the veteran's current pulmonary tuberculosis and 
service.

3.  There is no competent medical evidence of a nexus or link 
between the veteran's current rheumatoid arthritis and 
service.

4.  There is no competent medical evidence of a current left 
shoulder injury.



CONCLUSIONS OF LAW

1.  The veteran has not submitted a well grounded claim to 
establish entitlement to service connection for coronary 
artery disease with hypertension and atherosclerotic vascular 
disease.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has not submitted a well grounded claim to 
establish entitlement to service connection for pulmonary 
tuberculosis.  38 U.S.C.A. § 5107 (West 1991).

3.  The veteran has not submitted a well grounded claim to 
establish entitlement to service connection for rheumatoid 
arthritis.  38 U.S.C.A. § 5107 (West 1991).

4.  The veteran has not submitted a well grounded claim to 
establish entitlement to service connection for a left 
shoulder injury.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service-connection is warranted for 
the four aforementioned disabilities because they are all 
related to his period of active service.  Specifically, he 
asserts that treatment for chest pain in service represented 
early heart disease and that he was most probably exposed to 
tuberculosis while dealing closely with Vietnamese prisoners 
during the war.  He feels that his rheumatoid arthritis was 
caused either by service, as a result of an injury, or by 
post-service treatment for tuberculosis.  Finally, he 
believes that his shoulder injury was either incurred in 
service or made worse by the rigors of service.  

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  If arthritis or cardiovascular disease are 
manifest to a degree of 10 percent within one year after 
separation from service, or if tuberculosis is manifest to a 
degree of 10 percent within three years after separation from 
service, the disorder may be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1996).  
Initially, the Board must determine whether the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. § 
5107(a).  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  38 
U.S.C.A. § 5107(a);  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997). Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Alternatively, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1998), which is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether the claims are well-
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record fails to establish 
that the veteran's claims are plausible.  This is because he 
fails to demonstrate, by means of competent medical evidence, 
a nexus between in service injury or disease and any current 
disability with regard to his first three claims.  In 
addition, he fails to establish that he currently has a left 
shoulder injury.  

The veteran contends that inservice complaints of chest pain 
represented the initial manifestations of his current heart 
disease.  Service medical records show, however, no abnormal 
pertinent findings.  Upon entrance into service, the veteran 
reported a history of pneumothorax occurring in 1965 and 
noted intermittent chest pain.  A chest X-ray was normal and 
an electrocardiograph revealed findings within normal limits.  
The veteran also noted a history of preservice shoulder pain, 
and a note from his private doctor showed that he was treated 
for a shoulder problem on three occasions several years prior 
to service.  His separation physical examination indicated no 
abnormalities in these areas.  

More recent evidence includes treatment reports from the 
Oklahoma State Department of Health and Jay Community Clinic, 
Cherokee Nation of Oklahoma, showing treatment for 
tuberculosis, atherosclerotic vascular disease and coronary 
artery disease since 1996.  In a written, undated report of 
examination received by VA in May 1997, D. J. Totonti, D.O., 
found the veteran to be suffering from osteoarthritis, 
rheumatoid arthritis and tenosynovitis of the wrists.  

At his travel board hearing held in June 1998, the veteran 
testified that he first sought treatment for heart disease in 
the mid-1970s.  He emphasized that he believes all records 
pertinent to his claim have been obtained by VA.  However, it 
was agreed that the claims folder would be held at the RO for 
60 days so that the veteran could obtain opinion evidence 
from his doctor regarding the origins of his conditions.  No 
additional documents were forthcoming.  

"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself." Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).  

After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran's currently diagnosed heart disease, tuberculosis or 
rheumatoid arthritis are related to or otherwise had their 
origins during the veteran's period of active military 
service or within the applicable presumptive period following 
service as set forth in 38 C.F.R. §§ 3.307, 3.309.  There is 
no opinion evidence that a relationship exists between these 
current disabilities and service.  

Furthermore, there is no medical evidence that the veteran 
has a current left shoulder injury.  The veteran has failed 
to provide any evidence to support his contention with 
respect to this claim.  Although arthritis is noted 
generally, there is no current diagnosis involving the left 
shoulder.  

As noted above, both the establishment of a current 
disability and the establishment of a nexus between current 
disability and service require more than just lay testimony.  
The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that lay testimony is not 
competent to prove a matter requiring medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Fluker v. Brown, 
5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 
214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 (1993); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Clarkson v. 
Brown, 4 Vet. App. 565, 567 (1993).  It is the province of 
trained health care professionals to enter conclusions which 
require medical opinions as to causation, Jones v. Brown, 7 
Vet. App. 134, 137 (1994), and, since he has no medical 
expertise, the lay opinion of the veteran does not provide a 
basis upon which to make any finding as to the origin or 
development of his condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  Although the veteran has 
suggested that doctors have told him, based on his reported 
history, that tuberculosis may be related to his service, he 
has not produced any written statement to this affect.  

In the absence of competent supporting medical evidence, the 
veteran's claims of entitlement to service connection for 
coronary artery disease with hypertension and atherosclerotic 
vascular disease, pulmonary tuberculosis, rheumatoid 
arthritis and left shoulder injury are not well grounded and 
must be denied on that basis.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his 
applications for service connection for the aforementioned 
disabilities and the reasons for which his claims failed.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for coronary artery disease with 
hypertension and atherosclerotic vascular disease is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for pulmonary tuberculosis is denied.

Evidence of a well grounded claim not having been submitted, 
service connection for rheumatoid arthritis is denied.

Evidence of a well grounded claim not having been submitted, 
service connection for a left shoulder injury is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


